Citation Nr: 0622854	
Decision Date: 07/08/06    Archive Date: 08/10/06

DOCKET NO.  04-41 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

D.M.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to March 
1969.  Service in Vietnam is indicated by the evidence of 
record.  He died in June 2003.  The appellant is his 
surviving daughter.  She was found to be permanently 
incapable of self-support due to a psychiatric disability in 
an August 2001 VA rating decision.  Her mother, D.M. (who is 
also the veteran's divorced spouse), is her guardian.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 2003 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Providence, Rhode Island (the RO).

Procedural history

As noted above, the veteran dies in June 2003.  The RO 
received the appellant's claim of entitlement to service 
connection for the cause of the veteran's death and accrued 
benefits in June 2003.  The November 2003 rating decision 
denied the accrued benefits claim, essentially finding that 
the veteran's claim for service connection for Hepatitis C, 
which was pending at the time of his death, was without 
merit.  Service connection for the cause of the veteran's 
death was subsequently denied in the February 2004 rating 
decision.  The appellant duly perfected an appeal regarding 
both issues.

The appellant's guardian, D.M., presented testimony before 
the undersigned Veterans Law Judge at the RO in April 2006.  
A transcript of this hearing has been associated with the 
veteran's VA claims folder.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  She also seeks entitlement to accrued 
benefits, based on a claim of entitlement to service 
connection for Hepatitis C which had been filed by the 
veteran and which was still pending at the time of his death.

The veteran's death certificate shows that he died in June 
2003 at age 56.  The immediate cause of death was listed as 
pulmonary edema due to alcoholic cirrhosis, Hepatitis B, and 
Hepatitis C.  Renal failure was also listed as a significant 
condition contributing to death.

During his lifetime, the veteran was service connected for 
diabetes mellitus.

The appellant has forwarded several theories regarding how 
the veteran's death and/or Hepatitis were the result of his 
military service.  First, she claims that the veteran 
received several immunization injections and a tattoo in 
service which led to Hepatitis.  She also maintains that his 
service-connected type II diabetes resulted in his fatal 
renal failure.  Finally, the appellant contends that the 
veteran suffered from a psychiatric disability secondary to 
his Vietnam service (namely post-traumatic stress disorder 
[PTSD], an anxiety disorder, and/or a depressive disorder) 
which led to alcoholism, which in turn resulted in his fatal 
cirrhosis and/or Hepatitis.

Review of the record reveals that additional development is 
needed to properly analyze each of the theories of causation 
forwarded by the appellant.  Most notably, the only medical 
nexus opinion of record, namely the April 2005 opinion of 
R.E., M.D., does not address the immunization theory, the 
diabetes theory, or the role the veteran's psychiatric 
disabilities may have played in his history of alcohol abuse.  
The Board believes that additional medical opinion are 
required. 

The United States Court of Appeal for Veterans Claims (the 
Court) held in Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002), that where there is evidence of a current disability 
and medical evidence of a service-connected disability or in-
service injury, but no competent medical evidence addressing 
the matter of medical nexus, VA must obtain a medical nexus 
opinion.  Here it is undisputed that the veteran's death was 
the result of Hepatitis B and C, alcoholic cirrhosis, and 
renal failure.  Moreover, the veteran clearly received a 
tattoo and immunizations in service and was service-connected 
for diabetes at the time of his death.  He also served in 
Vietnam and was engaged in various stressful situations as a 
result.  Accordingly, under the Court's holding in Charles, 
remand of the case is necessary to obtain a nexus opinion 
between the veteran's fatal conditions and all of the 
aforementioned incidents of service.  See also 38 C.F.R. 
§ 3.159 (2005).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should forward the veteran's VA 
claims folder to a physician for a review 
of the medical records contained therein.  
The reviewing physician should express an 
opinion as to whether it is as likely as 
not that the veteran's in-service tattoo 
or immunization injections led to his 
development of Hepatitis (B and/or C).  

The reviewing physician should also 
express an opinion as to whether it is as 
likely as not that the veteran's service-
connected diabetes led to his fatal renal 
failure.                    

A report of the records review should be 
associated with the veteran's VA claims 
folder.

2.  VBA should also forward the veteran's 
VA claims folder to a qualified 
psychiatrist for a review of the medical 
records contained therein.  The 
psychiatrist should express an opinion as 
to whether the veteran suffered from any 
psychiatric condition, including PTSD, an 
anxiety disorder, or a depressive 
disorder, at the time of his demise.  

If the reviewing psychiatrist determines 
that the veteran did have a psychiatric 
disorder at the time of his death, s/he 
should express an opinion as to whether 
it is as likely as not that any such 
identified conditions were related to the 
veteran's military service.  

Finally, the reviewing psychiatrist 
should render an opinion as to whether it 
is as likely as not that the veteran's 
psychiatric conditions led to his alcohol 
abuse.

A report of the records review should be 
associated with the veteran's VA claims 
folder.

3.  Thereafter, after undertaking any 
additional evidentiary or procedural 
development which it deems to be 
necessary, VBA should readjudicate the 
issues on appeal.  If the benefits sought 
remain denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the appellant until she is 
contacted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

